Benjamin Bkenneb, J.
Motion to reconsider a denial of a rule 9 preference on the unspecified ground of unconstitutionality is denied. The injuries claimed are not of such serious or protracted nature as to require trial in this court. The inherent power to control the order of the court’s litigation and the rights of jurisdictionally acceptable suitors to priority of trial has been reiterated by the Appellate Division of this Department (Kriger v. Holland Furnace Co., 12 A D 2d 44).
I believe rule 9 of the rules of this court to be salutary even if nonpreferred actions never do reach trial in this court since *705they may well be instituted in courts of lesser jurisdiction where adequate compensation may be secured. To paraphrase Nolan, P. J., in the last-cited case (p. 48), “ Our trial calendars are far too crowded to justify or permit the neglect of # * * ligi-
gation ’ ’ properly initiated in this court. This mass of waiting and properly instituted litigation must be free to flow to conclusion without intervening hindrance of lesser lawsuits which, however meritorious, are not of Supreme Court caliber.